AO 245B (CASDRev. 01/19) Judgment in a Criminal Case for Revocations


                                      UNITED STATES DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                 v.
                 ROBERT LEE GALLON (2)                                   Case Number:        08CR4399-H

                                                                      Debra Ann Diiorio
                                                                      Defendant's Attorney
Registration Number:       37574-098
 o-
THE DEFENDANT:
 [ZI admitted guilt to violation of allegation(s) No.        1.

 D    was found guilty in violation ofallegation(s) No.                                                after denial of guilty.
                                                            ~~~~~~-~~~~-~




 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                    Na tu re of Violation
             1                        nv 1, Committed a federal, state or local offense




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       March 8. 2019




                                 FILED
                             ,..-----------.,
                             I
                             i

                             !    MAR 11 2019



                                                                                                                        08CR4399-H
AO 245B (CASD Rev. 01/I 9) Judgment in a Criminal Case for Revocations

DEFENDANT:              ROBERT LEE GALLON (2)                                                      Judgment - Page 2of2
CASE NUMBER:            08CR4399-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 I 2 MONTHS AND I DAY.




 0     The court makes the following recommendations to the Bureau of Prisons:




 0     The defendant is remanded to the custody of the United States Marshal.

 0     The defendant must surrender to the United States Marshal for this district:
       0     at                             A.M.               on
        0    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
        0    on or before
        0    as notified by the United States Marshal.
        0    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on

 at   ~~~~~~~~~~~~
                                           , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                            08CR4399-H
